DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Claim Objections
The claims are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Claim 1 is objected to because of the following informalities:  
Claim 1, line 6 recites “and through grooves 13 communicate” which should be --and a through groove (13) that communicates--. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the motor" in line 22.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-10 are rejected based on their dependency of claim 1.
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The prior art of record fails to disclose or make obvious, either alone or in combination, the combined limitations of applicants claimed invention. 
Regarding claim 1, Reitz (U.S. 6,463,881) discloses an intelligent self-cleaning electric deodorant sand pot for pets, comprising: a seat body 11 (Figure 1), a waste sand collecting device (11 and 23 Figure 1), wherein the upper end of the seat body is provided with a first cavity 47, the lower end of the seat body is provided with a second cavity 25, the second cavity is provided with a controller 90 (Figure 13; connected to 70 in Figure 1 and 9) for an integration wireless transmitting device, and a through groove 23 that communicates with each other on the partition between the first cavity and the second cavity, wherein the sand pot 12 is a hollow sphere structure having an opening on the front side; the back surface of the sand pot is fixedly provided with a rotating shaft 40 (Figure 4; Column 6, lines 26-33); the sand pot 12 is embedded in the first cavity; the rotating shaft is rotably connected to the wall surface of the first cavity by a bearing 42 (Figure 4; Column 6, lines 26-33); the motor 40 (Figure 4; Column 6, lines 27-28) fixedly disposed on the wall surface of the first cavity is electrically connected to the rotating shaft; the wall surface of the first cavity is fixedly provided with a support seat 60 (Figure 9); the upper end of the support seat is provided with balls 67 (Figure 8) and the lower end of the support seat is provided with a pressure sensor 65 (Figure 8; Column 7, line 62- Column 8, line 10; wherein the sand pot is provided with a filter plate 17 (Figure 4; Column 6, lines ) and a waste sand discharge port 23; the waste sand discharge port is provided with a bump 87 (Figure 12); the lower end of the filter plate is provided with a plurality of mesh (Column 5, lines 60-62) for filtering the sand; a cavity 19 (Figure 4) for temporarily storing the usable sand is separated in the inner cavity of the sand pot by the filter plate; 
	Reitz fails to disclose the groove with a first sliding slot formed by an inward recess; slidably connected with a slider made of carbon structural steel; the upper end of the slider protrudes from the groove, a magnet fixedly disposed on one end of the groove and the other end of the groove folded and provided with a partition plate for isolating odor; the two ends of the partition plate connected with the inner wall of the through groove and the slider, wherein the top if the sand pot is provided  with a venting hole, and the inner cavity of the sand pot is fixedly provided with a deodorizing device aligned with the venting hole; the deodorizing device including an upper cover plate, and a lower cover plate; the upper cover plate and the lower cover plate enclosed to form a cavity, the cavity dived into a third cavity and a fourth cavity by the partition; the third cavity filled with an odor absorption medium, and the fourth cavity provided with a fan for supplying air to the third cavity, and a sand adding device that includes a sand box fixedly disposed on seat on the seat body, with an electrically controlled valve disposed at the bottom of the sand box, and a telescopic tube connecting the sand box and the sand pot. 
Baron et al. (U.S. 5,511,513) teaches, in the analogous art of litter boxes, wherein the top if the sand pot is provided  with a venting hole 8 (Figure 2), and the inner cavity of the sand pot is fixedly provided with a deodorizing device (See annotated Figure 2 below; Reference A) aligned with the venting hole; the deodorizing device including an upper cover plate (Figure 2, 10), and a lower cover plate (Figure 2, 10); the upper cover plate and the lower cover plate enclosed to form a cavity (Annotated Figure 2, Reference A), the cavity dived into a third cavity (Annotated Figure 2, Reference B) 

    PNG
    media_image1.png
    484
    736
    media_image1.png
    Greyscale

CN209845927U teaches, in the analogous art of litter boxes, a sand adding device that includes a sand box (Paragraph [0020], line 1) fixedly disposed on seat on the seat body.
None of the above references teach, the specified groove with a first sliding slot formed by an inward recess; slidably connected with a slider made of carbon structural steel; the upper end of the slider protruding from the groove, a magnet fixedly disposed on one end of the groove and the other end of the groove folded and provided with a partition plate for isolating odor; the two ends of the partition plate connected with the inner wall of the through groove and the slider, and the electrically controlled valve disposed at the bottom of the sand box, and a telescopic tube connecting the sand box and the sand pot; therefore making it allowable subject matter. 
Claims 2-10 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 2-10 contain allowable subject matter based upon their dependency of claim 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL LYNN RYDBERG whose telephone number is (571)272-6323.  The examiner can normally be reached on M-Th 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 5712705301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642